[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Exhibit 10.21

SECOND AMENDMENT TO SUPPLY AND LICENSE AGREEMENT

THIS SECOND AMENDMENT is made as of this 15th day of January, 2009 by and
between Colloral LLC and Futurebiotics, LLC and amends the Supply and License
Agreement between the parties dated effective as of January 10, 2007, as
amended. Capitalized terms used but not defined herein are used with the
meanings set forth for those terms in the Supply and License Agreement.

In consideration of the mutual covenants and agreements contained herein and in
the Supply and License Agreement, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and in recognition of
Futurebiotics ongoing efforts to market and sell the Product, Colloral and
Futurebiotics hereby agree as follows:

1. Section 2.2 of the Supply and License Agreement is hereby deleted in its
entirety and replaced with the following:

2.2 Limited Exclusivity. The license granted to Futurebiotics, LLC hereunder
will be exclusive until June 30, 2010. Futurebiotics, LLC shall have the option
to extend the exclusivity through [*******] if:

 

  (a) on or before [*******], it has placed the Product on-shelf nationally with
at least one of the following retailers:

[*******];

[*******];

[*******];

[*******]; or

[*******]

and

 

  (b) it pays Colloral an option exercise payment in the amount of $[*******] on
or before [*******], which payment will be credited against Futurebiotics, LLC’s
purchases of Product during the second half of [*******].

If Futurebiotics, LLC exercises its option to extend exclusivity, the Annual
Minimum Purchase for [*******] shall increase to [*******] units, and the Annual
Minimum Purchase for years thereafter shall be redefined by mutual agreement.
Futurebiotics, LLC may exercise its option by providing notice of exercise to
Colloral on or before [*******].



--------------------------------------------------------------------------------

[*****] A CONFIDENTIAL PORTION OF THE MATERIAL HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2. Schedule A of the Supply and License Agreement is hereby deleted in its
entirety and replaced with the document appended as Schedule A to this Second
Amendment.

3. Futurebiotics, LLC and affiliates will spend in excess of $[*******] in
calendar year [*******] on direct-response marketing of the Product designed to
establish the brand with the intention of ultimately placing the Product on
shelf with Drug or Mass retailers. This marketing effort shall include a pilot
trial of Direct Response TV.

4. Except as expressly amended and modified by this Second Amendment, all of the
terms, provisions, agreements, covenants and conditions of the Supply and
License Agreement are hereby affirmed and ratified.

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

COLLORAL LLC By:   /s/ Robert C. Bishop, Ph.D. Robert C. Bishop, Ph.D., Manager
By:   /s/ Stott A. Gubler Stott A. Gubler, Manager FUTUREBIOTICS, LLC By:   /s/
Steve Welling Steve Welling, COO